DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 24 August 2020 has been entered.

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action filed 7 April 2020 and not repeated herein are overcome and herby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 4-5, 7-8, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sellis (US 2007/0191755; “Sellis”) in view of Snyder Sr. et al. (US 2002/0185868; “Snyder”) and Olsen et al. (US 4,963,700; “Olsen”) (newly cited).
Regarding claims 1 and 10, Sellis teaches a thermal protective sensor sleeve (12) utilized in combination with a harness sleeve (28) ([0025-0027], Fig. 1), which reads on the limitation of a thermal sleeve for protecting an electronic member connected to a wiring harness (i.e., in combination with a wiring harness configured in electrical communication with a sensor) recited in claims 1 and 10. The sleeve (12) comprises a tube (18) and a positioning device (32) ([0027], Fig. 1), which reads on the limitations of the thermal sleeve comprising a tubular member and a positioning member recited in claims 1 and 10. 

    PNG
    media_image1.png
    607
    1150
    media_image1.png
    Greyscale

Figure 1 of Sellis illustrating the structure of the thermal sleeve
The tube (18) is an elongated tubular shield comprising a bore (20), opposing ends, and a reflective outer layer (24) ([0025], Fig. 1), which reads on the limitations of a tubular member including a circumferentially continuous wall with an inner surface bounding an inner cavity 
The positioning device (32) comprises a band (34), a rim (40) and resilient fingers (38), wherein the fingers (38) extend radially inwardly to engage elongated items ([0028-0031], Fig. 1, 3, and 4), which reads on the limitations of the positioning member is constructed of a separate piece of material from the tubular member, and has a tubular portion configured to extend along said central axis and at least one resilient flange extending radially inwardly from said tubular portion for abutment with the wiring harness (i.e., to releasable fix said thermal sleeve axially along said wiring harness) recited in claims 1 and 10. The positioning device can be further fixed to the sleeve (12) such as by utilizing fasteners ([0027]).

Sellis is silent regarding the tubular portion having a plurality of tangs extending radially therefrom, and the tangs penetrated in the wall of the tubular member.
Snyder discloses a retainer (44) comprising a ring (54) having projections (58) extending radially outwardly to inhibit rotation between the retainer and coupling housing, and teeth (60) that dig into the surface to inhibit relative rotational between the pipe end and the retainer ([0045] Fig. 3). The retainer is used in a pipe coupling housing (10) ([0043-0045]). The mechanical pipe coupling does not need to be soldered, brazed, welded, threaded, or adhesively bonded to effect a joint ([0018]). In addition, Snyder discloses a stop surface extending radially inwardly that engages the pipe ([0015]). The retainer (44) comprises both teeth (60) and projections (58), wherein the retainer is made of flexible metals or engineering plastics ([0045], Fig. 3). As shown in Figure 3, the projections (58) extend circumferentially and radially to inhibit motion on an adjacent surface. As shown in Figure 3, the teeth (60) extend axially, 


    PNG
    media_image2.png
    740
    777
    media_image2.png
    Greyscale

Figure 3 of Snyder illustrating the structure of the retainer
Sellis and Snyder are directed towards tubular members having an element that causes interlocking and/or fixation of two separate components on the tubular members. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the band of Sellis by incorporating projections on the outer surface of the band as taught by Snyder that press into the tubular member motivated by the expectation of inhibiting the relative rotation between the tubular member and positioning member without the need to be soldered, brazed, welded, threaded, or adhesively bonded.
As such, the band of Sellis in view of Snyder comprises projections on the outer surface of the band that improve the fixation of the positioning member to the tubular member by pressing into the tubular member to inhibit relative rotation (i.e., flexible projections extending circumferentially and radially), which reads on the limitations of the tubular portion having a plurality of tangs extending radially therefrom, the tangs being fixedly disposed and penetrated in the wall of the tubular member to inhibit relative movement between the tubular member and the positioning member, and at least some of the tangs extend circumferentially relative to the central axis to inhibit relative rotational movement between said tubular member and positioning member recited in claims 1 and 10.

Sellis in view of Snyder is silent regarding at least some of the tangs point circumferentially relative to the central axis to inhibit relative rotational movement between the tubular member and said positioning member. 
Olsen discloses a closure assembly for sealing a wire junction (col. 3, lines 19-22, Fig. 3 and 4). The assembly comprise interlocking members that have teeth or ridges that project outward (in a circumferential direction) to restrict or inhibit reverse movement and unlocking/opening (i.e., unwrapping/unlocking in a circumferential direction) (col. 7, lines 2-48, Fig. 3 and 4). 

    PNG
    media_image3.png
    409
    831
    media_image3.png
    Greyscale

Figures 3 and 4 of Olsen illustrating the closure assembly
Sellis in view of Snyder, and Olsen are both directed towards enclosures for protecting wires. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified some of projections of Sellis in view of Snyder to point in the circumferential direction as taught by Olsen motivated by the expectation of inhibiting movement in the circumferential direction between the tube and positioning device. 
As such, the band of Sellis in view of Snyder and Olsen comprise some projections pointing in the circumferential direction to inhibit rotational movement, which reads on the limitation of at least some of the tangs extend and point circumferentially relative to the central axis to inhibit relative rotational movement between the tubular member and said positioning member recited in claims 1 and 10.
Alternatively regarding the limitation of “…tangs extend circumferentially relative to the central axis to inhibit relative rotational movement…”, given that the motion of an object requires a force in a particular direction, one of ordinary skill in the art would have understood that in order to prevent the motion of an object (e.g., rotational movement) a counter force in the opposite direction is required. In addition, given that Snyder teaches both teeth and/or i.e., inhibit movement) in a circumferential direction, it would have been obvious for one of ordinary skill in the art to have rearranged the projections (e.g., or duplicate and rearrange the duplicated projections) in a circumferential direction to inhibit rotational movement arriving at the claimed invention of claim 1. As established by MPEP 2144.04 VI B/C, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; in addition, the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.

Regarding claims 4 and 13, as disclosed above, the projections of Sellis in view of Snyder and Olsen extend radially and circumferentially. 
Snyder further teaches that the teeth are engageable circumferentially with the pipe end for preventing movement of the pipe end outwardly from the board (i.e., counter force in the axial direction) ([0017], Fig. 3). Given that Snyder and Olsen also teach teeth, which are similar to the projections in terms of inhibiting motion, it would have been obvious to one of ordinary skill in the art to adjust the extension of some of the projections in a similar fashion of the teeth to dig into and inhibit motion.
As such, some of the projections of Sellis in view of Snyder and Olsen extend and point axially, circumferentially, and radially, which reads on the limitations of the tangs extend and point axially relative to said central axis to inhibit relative axial movement of the tubular member away from the positioning member recited in claims 4 and 13.
Alternatively regarding the limitation of “…tangs extend axially relative to the central axis to inhibit relative axial movement…”, given that the motion of an object requires a force in a particular direction, one of ordinary skill in the art would have appreciated that in order to e.g., axial movement) a counter force in the opposite direction is required. In addition, given that Snyder teaches teeth that extend in an axial direction to engage and dig into the pipe, it would have been obvious for one of ordinary skill in the art to have duplicated and/or rearrange some of the projections to extend in a similar fashion as the teeth in an axially direction to inhibit axial movement arriving at the claimed invention of claims 4 and 13. As established by MPEP 2144.04 VI B/C, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; in addition, the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.

Regarding claims 5 and 14, Snyder further teaches that the teeth extend radially inwardly and the projections extend radially outwardly ([0044-0045], Fig. 3), which reads on the limitations of the tangs extend at least radially inwardly and radially outwardly from the tubular portion recited in claim 5 and 14. 

Regarding claim 7, 
Regarding claim 8, Snyder further teaches that a retainer comprising the ring is made from materials such as engineering plastic ([0043, 0046]), which reads on the limitations of the tangs are plastic recited in claim 8.

Response to Arguments
Claim Rejections under 35 U.S.C. 103 or 103(a) over Sellis et al. (US 2007/0191755) in view of Buzot (US 2002/0143287); or Sellis in view of Snyder Sr. et al. (US 2002/0185868) and Buzot.
Due to the claim amendments, Applicant’s arguments with respect to claims 1, 4-5, 7, 8, 10, and 13-14 have been considered. However, upon further search and consideration a new grounds of rejection has been set forth above which was necessitated by the present claim amendments. It is noted that Buzot is no longer relied upon and therefore the arguments regarding Buzot are considered moot.

Applicant’s arguments filed 24 August 2020 have been fully considered but they are not persuasive. 
Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 9-10 of the remarks, Applicant asserts that Snyder does not teach projections that extend and point circumferentially as claimed. 
However, Snyder teaches that the retainer (44) comprising teeth (60) that extend in a radially, circumferentially, and axially direction, while the projections (58) extend in a radially and circumferential direction, wherein both elements are to inhibit motion ([0017, 0045], Fig. 3). In addition, the retainer is made of flexible metals or engineering plastics ([0045-0046]). 
Furthermore, the definition of “circumferential” is of, at, or near the circumference; surrounding; lying along the outskirts as defined by dictionary.com (https://www.dictionary.com/browse/circumferential). Given this, Snyder teaches that the projections extend near the circumference and/or are extending at the outskirts of the circumference, which reads on the limitations of extending circumferentially as claimed.
Moreover, the rejection further relies on Olsen which teaches teeth that extend and point in the circumferential direction as claimed. Therefore, the projections and/or teeth of Sellis in view of Snyder and Olsen read on the limitations of the tangs extend and point in the axially and circumferentially relative to the central axis as claimed. 
Additionally, given that the motion of an object requires a force in a particular direction, one of ordinary skill in the art would have understood that in order to prevent the motion of an object (e.g., rotational movement) a counter force in the opposite direction is required. Snyder teaches both teeth and/or projections to inhibit rotation (i.e., inhibit movement) in a circumferential direction and it would have been obvious for one of ordinary skill in the art to have rearranged the projections (e.g., or duplicate and rearrange the duplicated projections) in a circumferential direction to inhibit rotational movement arriving at the claimed invention of claim 1. As established by MPEP 2144.04 VI B/C, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; in addition, the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice. As such, Applicant’s argument is not found persuasive.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Fukuda et al. (US 2006/0005990) – discloses an electric wire protective cap having a locking portion with the main body (abstract, [0031-0034, 0040], Fig. 1).
Torii et al. (US 2005/0191882) – discloses an insulation cap comprising flexible fasteners on the inner wall for limiting relative movement used for wire joints ([0003, 0057, 0062-0064], Fig. 3, 6, and 10).
Buytaert et al. (US 2010/0218956) – discloses a tubular component comprising a moving collar and stop collar, wherein the stop collar and moving collar interlock to prevent rotational movement ([0027, 0061], Fig. 4, claim 58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/J. F./
Examiner, Art Unit 1782

/Eli D. Strah/Primary Examiner, Art Unit 1782